 In the Matter of JAMES DOAK, JR. COMPANYandPHILADELPHIA TEX-TILEJOINT BOARD, TEXTILE WORKERS UNION OF AMERICA, C. I. O.Case No. R-5823.-Decided September 9, 1943Mr. Paul Freeman,of Philadelphia, Pa., for the Company.Messrs. James L. Stern, Gilbert J. Kraus, James Coyle,andFredMuscheck,of Philadelphia, Pa., for the C. I. O.Mr. William F. Kelly,of Philadelphia, Pa., for the A. F. of L.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Philadelphia Textile Joint Board,Textile Workers Union of America, C. I. 0., herein called the C. I. 0.,alleging that a question affecting commerce had arisen concerningthe representation of employees of James Doak, Jr. Company,' hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Geoffrey J. Cunniff,Trial Examiner.Said hearing was held at Philadelphia, Pennsyl-vania, on August 10, 1943.The Company, the C. I. 0., and Woolenand Worsted Federation, Local #2631 of the United Textile Workersof America, A. F. of L., herein called the A. F. of L., appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce evidence bearing on the is-sues, and to file briefs with the Board.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1. THE BUSINESSOF THE COMPANYJames Doak, Jr. Company is a Pennsylvania corporation, havingits principal place of business at Philadelphia, Pennsylvania. It is'At the hearing,all pleadings were amended by the Trial Examiner to correspond withthis, the correct corporate name.52 N. L. R. B., No. 55.378 JAMES DOAK, JR. COMPANY379engaged in the business of-spinning worsted yarn.During the year1942, the Company purchased raw materials of a value in excess of$100,000, 100 percent of which was purchased outside the State ofPennsylvania.During the year 1942, the value of the Company'sfinished products was in excess of $100,000 and of this amount approxi-mately 50 percent was shipped outside the State of Pennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II. THEORGANIZATIONS INVOLVEDPhiladelphia Textile Joint Board, Textile Workers Union of Amer-ica, isa labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Woolen and Worsted Federation, Local #2631 of the United TextileWorkers of America, is a labor organization affiliated with theAmer-ican Federation of Labor, admitting to membership employees of theCompany.M. THE QUESTIONCONCERNINGREPRESENTATIONThe A. F. of L. became the sole bargaining representative of theCompany's employees in 1941 as the result of a consent election whichit won.2Thereafter, the A. F. of L. and the Company entered into acontract which, in accordance with notice given, expired on July 28,1942.On July 29, 1942, a new contract was executed by the Companyand the A. F. of L. providing, among other things, that it shouldremain in effect for 1 year and that it should automatically continuein force from year to year unless either party should give to the otherparty written notice of a desire to modify or terminate the agreement30 days prior to its expiration date.All parties agree that no notice of desire to modify or terminatethe July 29, 1942, contract was given by either the Company or theA. F. of L. prior to June 29, 1943.All parties further agree that onJune 14, 1943, the C. I. O.'s representative wrote to the Company advis-ing it that a substantial number of its employees had designated theC. I. O. as their bargaining representative and that the C. I. O. pro-posed to file a petition with the Board, and requesting the Companyto withhold execution of a contract with the A. F. of L. until theC. I. O.'s rights had been determined by the Board.The Companyreceived this letter on June 15 but did not reply to it.The Companywas advised by the Board on June 29, 1943 that the C. I. O. had filedthe petition in this matter.The Company and the A. F. of L. contendthat no union has the right to dictate to them whether or not they may2RegionalCase No.4-R-626. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinue contractual relations; that the letter of June 14 has no effect;that the contract was automatically renewed on June 29, prior toreceipt by the Company of notice that the C. I. O.'s petition had beenfiled; and that it is, therefore, a bar to this proceeding., This conten-tion has no merit.'The contract, having been renewed after theCompany had been put on notice that the A. F. of L.'s majority waschallenged by the C. I. O. is no bar to the present proceeding.A statement made by the Trial Examiner at the hearing, indicatesthat the C. I. O. represents a substantial number of the employees ofthe Company in the unit herein found appropriate .4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning of,Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial accord with the stipulation of the parties,5that all employees of the Company excluding office workers, technicalhelp, watchmen, and all supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of "Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concernilg representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the. date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.3SeeMatter of Walgreen Company,37 N. L. R. B. 764;Matter of Superior Coach Cor-poration,39 N. L. R B. 926.'The C. I. O. submitted 80 application cards to the Trial Examiner, 66 of which boreapparently genuine, original signatures corresponding with names on the Company'sJuly 28, 1943, pay roll which contained 197 names in the appropriate unitThe Trial-Examiner refused to compare the signatures on the cards with the verified signatures ofthe employees' social security cards, and refused to allow counsel for the Company to do'soThis ruling has hereinabove been affirmedThe Company and the A F of L. raisedthe further objection that the C I. 0 alleged representation of a majority in its petitionbut did not produce a majority showing on the cardsWe have frequently held that asubstantial showing is sufficient to raise a question of representation ; a majority is 'un-necessarySeeMatter of Smith & CaffreyCo., 38 N L R. B 905The Company refused to enter into the stipulation but stated that it would not objectto the unit if the Board found it appropriate.' JAMES DOAK, JR. COMPANYDIRECTION OF ELECTION381By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and-pursuant to Article III, Section 9, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with James Doak, Jr.Company, Philadelphia, Pennsylvania, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fourth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present-themselves in person at the polls but excluding thoseemployees who have since quit or been discharged for cause, to de-termine whether they desire to be represented by Philadelphia TextileJoint Board, Textile Workers Union of America affiliated with theCongress of Industrial Organizations, or by Woolen and WorstedFederation, Local #2631 of the United Textile Workers of Americaaffiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.CHAIRMAN Miraas took no part in the consideration of the aboveDecision and Direction of Election.